Exhibit 10.1

 

 

LOGO [g491244image00150.jpg]

November 13, 2017

VIA EMAIL

Michael Gibertini, PhD

1502 Travis Heights Blvd

Austin, Texas 78704

Dear Michael,

In appreciation for your continuing service to INC Research/inVentiv Health (the
“Company”) as its President, Clinical Development, Therapeutic Business Units,
we are pleased to enter into this letter agreement with you which amends the
terms of your Executive Employment Agreement with INC Research (“INC”) effective
July 31, 2014 (your “Employment Agreement”) and the terms of your participation
in the INC Executive Severance Plan (the “ESP”). Except as set forth below, all
terms and conditions of your Employment Agreement will continue as is (including
salary and bonus). Terms not defined herein will have the meanings set forth in
your Employment Agreement.

 

  •   Payment of ESP Severance. You will receive a lump sum cash payment equal
to $1,242,000, subject to applicable tax withholdings and your execution of a
release of claims (attached hereto as Exhibit A), payable as soon as
administratively practicable following the effective date of your release and in
any event, no later than 15 calendar days following the effective date of your
release. This payment is in full satisfaction of any benefits to which you may
be entitled to under the ESP and you relinquish all rights and claims to any
benefits to which you may become entitled to under the ESP, including upon any
future termination of employment, and you will immediately cease to participate
in the ESP.

 

  •   Employment Agreement Severance Entitlement. Notwithstanding anything to
the contrary in your Employment Agreement, upon a subsequent termination of your
employment for any reason other than for “Cause,” you will be entitled to
receive (a) $540,000 in cash severance, paid in approximately equal installments
in accordance with the Company’s ordinary payroll procedures over the 12-month
period after your date of termination and (b) payment of or reimbursement for
COBRA health continuation coverage premiums until the end of the 18-month period
after your date of termination (or such earlier date that you become eligible to
participate in another employer’s group health insurance coverage), each of
(a) and (b) subject to the terms and conditions of your Employment Agreement,
including your execution and subsequent non-revocation of a release agreement
pursuant to Section 6(e) thereof. The payments described in this paragraph
supersede and replace any severance rights you may have or may become entitled
to under Sections 6(b) or (g) of your Employment Agreement (other than the
Accrued Payments).



--------------------------------------------------------------------------------

LOGO [g491244image00150.jpg]

 

 

  •   Vesting of Outstanding Equity Awards. Upon the effective date of your
release described in Section 1 above, all of your INC stock options and
restricted stock units outstanding as of the date of this letter will
immediately vest. Your INC stock options will remain exercisable and your INC
restricted stock units will be settled as soon as administratively practicable
following the effective date of your release.

We look forward to your acceptance of this letter agreement, which you can
indicate by promptly signing, dating and returning a copy of this letter
agreement to me.

 

Sincerely,             INC Research/inVentiv Health            

/s/ Chris Gaenzle

             

Chris Gaenzle

Chief Administrative Officer & General Counsel

              Accepted and Agreed:             /s/ Michael Gibertini      
November 13, 2017         Michael Gibertini       Date        

 

2